Merrick, C. J.*
If it be admitted that a party who has made no objection to the assessment roll, previous to its homologation, can show gross error in it, when sued for his taxes, it by no means follows that the tax roll should not have the same force against him as any other obligation, and that when he alleges errors, he should be held to show those of a grave character, and establish them by conclusive proof.
In this case, there is no proof that the sixteen negroes which wore removed from the city, are the only ones belonging to the defendant; neither is there any testimony to show the amount that the assessment should be reduced, where the property is alleged to be rural. The assessment roll is, by law', delivered on the first Monday of October of each year, by the Board of Assessors, to the Recorder of the district in which the property is situated. Due publication is then made of this fact, and for thirty days thereafter any person aggrieved by the assessment may make an appeal in writing,, stating particularly the correction desired. The Recorder, Justice or Parish Recorder thereupon, has the power to correct any errors and reduce the amount of the assessment, upon notifying and conferring with the Assessor. Acts 1850, p. 136. Acts 1855, pp. 511, 510. After the expiration of the thirty days publication, the assessment roll is delivered, and it is no longer in the power of the tax payers to cause corrections to be made. Besides the privilege of giving in the property under oath, the Legislature has, therefore, provided for the tax payer, a ready and convenient mode for the correction of errors in the assessment of taxes, and if parties, who have property w'ithin the district where the assessment is made, do not choose to attend at the proper office, in order to have the errors corrected, they can hardly expect the courts to be more vigilant to protect their rights, than they have shown themselves.

Vigillantibus et non dormientibus jura subveniunt.

Although the Act of the Legislature has not declared that the delivery of the tax roll shall have the force and effect of a final judgment, yet, we think, that a party, who has not made an effort to have the errors, corrected before the Recorder, and w'ho would go behind the assessment roll, should show some valid reason why he did not make an attempt to have it corrected, while it was subject to correction; and, moreover, not only show' that there has been an error made to his prejudice, but also show the precise amount he is entitled to have deducted on account of such error. 'Where tax payers are unwilling *252and neglect to attend to the correction of the tax roll in the districts where they hold property in the city, the presumption is, that they are indifferent to the valuation of their property, as well as to the quantity which may be assessed in such district in their names. Prima facie, it is an assent to, and acquiescence in the tax roll as delivered.
The defendant, in this case, has failed to show that she made any effort through her husband, or otherwise to have the tax roll corrected; that she had not sixteen other negroes, besides those sent to Mr. Soulffs plantation, and has failed to prove the amount which should be deducted on account of the alleged rural property; she is, therefore, without defence to this action.
Judgment affirmed.

In the City of New Orleans v. Poutz, the same questions were involved and decided as in this case, in April, 1856.